Citation Nr: 0704896	
Decision Date: 02/21/07    Archive Date: 02/27/07

DOCKET NO.  05-07 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Whether new and material evidence had been received to 
reopen a claim of entitlement to service connection for 
degenerative joint and disc disease of the cervical spine.

2.  Entitlement to service connection for degenerative joint 
and disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from March 1970 until May 
1974.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an October 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Milwaukee, Wisconsin.


FINDINGS OF FACT

1.  In an unappealed August 1997 rating decision, the RO 
denied a request to reopen a claim of entitlement to service 
connection for a neck condition.

2.  The evidence added to the record since August 1997, when 
viewed by itself or in the context of the entire record, is 
neither cumulative or redundant and relates to an 
unestablished fact necessary to substantiate the claim.

3.  The competent evidence does not demonstrate that the 
veteran's currently diagnosed degenerative joint and disc 
disease of the cervical spine is causally related to active 
service.

4.  The competent evidence does not demonstrate that the 
veteran's currently diagnosed degenerative joint and disc 
disease of the lumbar spine is causally related to active 
service.



CONCLUSIONS OF LAW

1.  The August 1997 rating decision which denied the 
veteran's request to reopen a claim of entitlement to service 
connection for a neck condition is final.  38 U.S.C.A. 
§§ 7103(a) and 7105 (West 2002).

2.  The evidence received subsequent to the August 1997 
rating decision is new and material, and the requirements to 
reopen a claim of entitlement to service connection for 
degenerative joint and disc disease of the cervical spine 
have been met.  38 U.S.C.A. §§ 5108, 5103, 5103A, 5107(b), 
7105 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.156, 3.159 
(2006).

3.  Degenerative joint and disc disease of the cervical spine 
was not incurred in or aggravated by active service, nor may 
it be presumed to have been so incurred.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 5103A, 5107(b) (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2006).

4.  Degenerative joint and disc disease of the lumbar spine 
was not incurred in or aggravated by active service, nor may 
it be presumed to have been so incurred.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 5103A, 5107(b) (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  



Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In the present case, VA satisfied its duty to notify by means 
of April 2004 and February 2005 letters from the agency of 
original jurisdiction (AOJ) to the appellant.  The letters 
informed the appellant of what evidence was required to 
substantiate the claims and of his and VA's respective duties 
for obtaining evidence.  Such notice did not inform the 
veteran as to the law pertaining to disability evaluations, 
nor did it apprise the veteran as to the law pertaining to 
effective dates.  However, such information was provided in a 
subsequent March 2006 communication.  In any event, because 
the instant decision denies the veteran's service connection 
claims, no disability evaluation or effective date will be 
assigned.  As such, there can be no possibility of any 
prejudice to the veteran.

With respect to the issue of whether new and material 
evidence has been received to reopen the claim of entitlement 
to service connection for degenerative joint and disc disease 
of the cervical spine, the Board calls attention to Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  That case addresses notice 
requirements specific to new and material claims.  
Essentially, under Kent, the veteran must be apprised as to 
the requirements both as to the underlying service connection 
claim and as to the definitions of new and material evidence.  
Kent further requires that the notice inform the veteran as 
to the basis for the prior final denial and as to what 
evidence would be necessary to substantiate the claim.  

In the present case, the notice letters previously discussed 
did not satisfy the requirements under Kent.  However, 
because the instant decision reopens the veteran's service 
connection claim, any deficiency with respect to notice 
regarding new and material evidence is moot.  

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letters noted above informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to the AOJ.  Under these circumstances, the Board is 
satisfied that the appellant has been adequately informed of 
the need to submit relevant evidence in his possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was decided prior to the issuance of appropriate VCAA notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records.  Additionally, reports 
of VA and private post service treatment and examination are 
associated with the record.  Furthermore, the claims folder 
includes documents associated with disability determinations 
rendered by the Social Security Administration (SSA).  
Moreover, several lay statements are of record.  The claims 
file also contains the veteran's own statements in support of 
his claim, to include testimony provided at a September 2006 
hearing before the undersigned.  The Board has carefully 
reviewed such statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  Moreover, the veteran 
himself has indicated in statements dated in June 2004 that 
all relevant evidence is already in the possession of VA.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Discussion

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

The veteran is claiming entitlement to service connection for 
disabilities of the cervical and lumbar spine.  With respect 
to the cervical spine, the Board observes that a rating 
decision denying service connection was issued in September 
1987.  The veteran did not appeal that decision and it became 
final.  See 38 C.F.R. § 7105.  Moreover, while the veteran 
subsequently requested that his claim be reopened, such 
request was denied by the RO in an August 1997 rating 
decision.  

Based on the procedural history outlined above, the issue for 
consideration as to the cervical spine is whether new and 
material evidence has been received to reopen the claim.  
Moreover, the Board notes that the RO reopened the claim in 
the October 2004 rating action that is the basis for the 
present appeal.  However, the preliminary question of whether 
a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim on its merits.  Barnett v. 
Brown, 8 Vet. App. 1, 4, (1995), aff'd, Barnett v. Brown, 83 
F.3d 130 (Fed. Cir. 1996).  Therefore, regardless of the 
manner in which the RO characterized the issue, the initial 
question before the Board is whether new and material 
evidence has been presented.  

There has been a regulatory change with respect to new and 
material evidence which applies prospectively to all claims 
made on or after August 29, 2001.  See 66 Fed. Reg. 45,620-30 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156(a)].  Because 
the veteran filed his claim in January 2004, after this date, 
the new version of the law is applicable in this case.  Under 
the revised regulation, "new" evidence is defined as evidence 
not previously submitted to agency decision-makers.  

"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim. 38 C.F.R. § 3.156(a) (2006).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(West 2002)(eliminates the concept of a well-grounded claim).

The evidence of record at the time of the last final August 
1997 rating action denying the veteran's request to reopen 
his cervical claim included service medical records, VA and 
private treatment reports, lay statements and documents from 
SSA.  
Such evidence reflected current treatment for a neck 
disability.  However, this evidence was found to be 
duplicative of the evidence previously considered at the time 
of the initial denial in 1987.  The evidence submitted in an 
effort to reopen the claim did not demonstrate any chronic 
neck pathology during service and did not contain any medical 
opinions regarding the etiology of the current neck 
disability.  For these reasons, it was determined that new 
and material evidence sufficient to reopen the claim had not 
been received.  

Evidence added to the record since the time of the last final 
denial in August 1997 includes a September 2004 VA 
examination in which an opinion of etiology was offered.  An 
additional VA opinion was provided in January 2005.  This 
evidence was not previously before agency decisionmakers.  
Furthermore, because this evidence addresses the relationship 
between a current disability and active service, it relates 
to ran unestablished fact necessary to substantiate the 
claim.  For these reasons, the Board finds that the criteria 
under 38 C.F.R. § 3.156(a) have been satisfied, and the 
veteran's claim of entitlement to service connection for 
degenerative joint and disc disease of the cervical spine is 
reopened.  Moreover, because the RO considered the merits of 
the underlying service connection claim in the October 2004 
rating on appeal, the Board may proceed with appellate review 
at this time without prejudicing the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993).  

The Board will now consider whether the veteran is entitled 
to service connection for degenerative joint and disc disease 
of the cervical and lumbar spine.  

At the outset, the Board has considered whether presumptive 
service connection for chronic disease is warranted in the 
instant case.  Under 38 C.F.R. § 3.309(a), arthritis is 
regarded as a chronic disease.  However, in order for the 
presumption to operate, such disease must become manifest to 
a degree of 10 percent or more within 1 year from the date of 
separation from service.  See 38 C.F.R. § 3.307(a)(3).   As 
the evidence of record fails to establish any clinical 
manifestations of cervical or lumbar arthritis within the 
applicable time period, the criteria for presumptive service 
connection on the basis of a chronic disease have not been 
satisfied.  

Having ruled out presumptive service connection in the 
present case, the Board will now address the issue of direct 
service connection on a nonpresumptive basis.  

The first question for consideration in evaluating a direct 
service connection claim is whether the competent evidence 
demonstrates a current disability.  In the present case, VA 
examination in September 2004 revealed degenerative joint and 
disc disease in both the cervical and lumbar spine.  
Moreover, VA and private clinical records also support the 
finding of current disability.  Therefore, the first element 
of a service connection claim is deemed satisfied here.  
However, as will be discussed below, the remaining criteria 
necessary to establish service connection have not been met.  

A review of the service medical records reveals that the 
veteran suffered a fall during active duty.  Specifically, in 
April 1970, the veteran fell approximately 20 feet from a 
rope while performing a training exercise, landing on his 
back.  The veteran received immediate treatment for back 
pain.  He was diagnosed with a sprain of the thoracic spine.  

The service medical records show further complaints of low 
back ache in April and June of 1971.  In-service treatment 
reports dated in March 1972, January 1973 and March 1973 
again show complaints of back pain, and it was noted that the 
veteran wore a back brace.  The January 1973 report reflected 
a diagnosis of chronic thoracic strain.  

An in-service examination performed at the Malcolm Grow U.S. 
Air Force Medical Center on Andrews Air Force Base in 
November 1973 further showed back complaints.  The impression 
was costovertebral arthritis, T8, left.  X-rays taken in 
conjunction with that evaluation, which was apparently 
performed for the purposes of a Medical Board Report, showed 
no significant abnormalities of the lumbar or cervical spine.  

As indicated in the Medical Board Report, dated February 
1974, the veteran was also diagnosed with intercostal 
neuralgia of the left T-8 root, cause undetermined.

Thus, as demonstrated above, the service medical records do 
show persistent treatment for back pain.  However, the only 
diagnoses indicated during service involved the thoracic 
spine.  The Board notes that service connection is presently 
in effect for neuralgia at T-8 of the left intercostal root.  
In order to substantiate his claim of entitlement to service 
connection for his present degenerative joint and disc 
disease of the cervical and lumbar spine, the evidence must 
establish in-service incurrence of an independent disability 
to those areas of the spine.  Here, the service records are 
completely silent as to any pathology involving the cervical 
or lumbar spine.  Indeed, x-rays taken in conjunction with 
the veteran's Medical Board in 1973 essentially showed no 
abnormalities of the cervical and lumbar spine.  

Based on the foregoing, the service medical records do not 
show that a cervical or lumbar disability was incurred during 
active service.  However, this does not in itself preclude a 
grant of service connection.  Indeed, service connection may 
also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).  
Nevertheless, a review of the post-service evidence does not 
lead to the conclusion that the veteran's current 
degenerative joint and disc disease of the cervical and 
lumbar spine are causally related to active service, for the 
reasons discussed below.  

The post-service medical evidence included x-ray studies 
performed in 1977, which showed a slight decrease in the 
anterior height of the C5 vertebral body.  However, it was 
noted that the abnormality appeared to be congenital in 
nature.  The first showing of degenerative changes not 
attributed to congenital causes are seen in 
x-rays dated in February 1988.  At that time, mild 
hypertophic changes were noted as to both the cervical and 
lumbar spine.  However, this is too remote from the veteran's 
separation in 1974 to be reasonably related to service.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Moreover, 
no competent evidence of record causally relates the current 
degenerative changes of the cervical and lumbar spine to 
active service.  In fact, the claims file contains two 
competent opinions reaching the opposite conclusion.  
Specifically, the VA examiner in September 2004 stated that 
the veteran's cervical and lumbar changes most likely 
developed over the past 20 years.  He attributed such changes 
to obesity.  He further stated that the veteran's current 
pain complaints were most likely attributable to 
Scheuermann's disease, if not neuralgia.  He added that 
Scheuermann's disease had no connection to cervical or lumbar 
degenerative joint or disc disease but rather was a 
congenital pathology.  Furthermore, a second VA examiner in 
January 2005 also opined that it was not as likely as not 
that the focal fall in service that affected only T8 caused 
the current cervical or lumbar degenerative changes.  Rather, 
the current degenerative changes were more likely caused by 
aging and the veteran's many years of employment in 
construction prior to going on SSA disability.  

The VA opinions detailed above were offered following a 
review of the claims folder.  Moreover, the September 2004 
opinion was provided after an objective examination of the 
veteran.  For these reasons, the conclusions of the examiners 
are found to be highly probative.  Moreover, no other 
competent evidence of record refutes those opinions.  In this 
regard, the Board notes the veteran's comments, made during 
his September 2006 hearing before the undersigned, that 
private physician M. H. believed his current conditions 
related to service.  However, records from M. H. are in the 
claims folder and do not contain any opinions of etiology.  

It is recognized that the veteran himself believes that his 
currently diagnosed degenerative changes of the cervical and 
lumbar spine are causally related to his active service.  The 
Board also acknowledges lay statements submitted in support 
of the claim which reflect the observations of those around 
the veteran that he experienced back pain over the years.  
Such lay statements also refuted the medical finding that the 
veteran was obese, as stated by the VA examiner in September 
2004.  However, neither the veteran nor the other 
correspondents have been shown to possess the requisite 
training or credentials needed to render a competent opinion 
as to medical causation.  As such, their lay opinions do not 
constitute competent medical evidence and lacks probative 
value.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997), 
aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. 
App. 195, 201 (1996); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

In conclusion, the competent evidence fails to demonstrate 
that the veteran's currently diagnosed cervical or lumbar 
disabilities were causally related to service.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


ORDER

New and material evidence having been submitted, the claim 
for entitlement to service connection for degenerative joint 
and disc disease of the cervical spine is reopened, and to 
this extent, the appeal is granted.

Service connection for degenerative joint and disc disease of 
the cervical spine is denied.

Service connection for degenerative joint and disc disease of 
the lumbar spine is denied.





____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


